Citation Nr: 0511373	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  01-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia to 
include gastroesophageal reflux disease, status post Nissen 
fundoplication, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1984.

This matter comes before the Bard of Veteran' Appeals (Board) 
on appeal from a March 2001 rating decision of the San Diego, 
California, Department of Veterans' Affairs (VA) Regional 
Office (RO), which continued the 60 percent evaluation for 
hiatal hernia to include gastroesophageal reflux disease, 
status post Nissen fundoplication.

This case was previously before the Board in October 2003 
when it was remanded to comply with recent changes in the 
law.  In order to fully assist the veteran, this appeal must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran continues to argue that his disability hiatal 
hernia disability is more severe than currently evaluated.  
The veteran's most recent VA examination was in October 2000, 
almost five years ago.  Following the Board's recent remand, 
the veteran's representative pointed out that the veteran has 
not been afforded a new VA examination to determine the 
current level of disability.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  A new examination 
should therefore be conducted to assess the current state of 
the veteran's service-connected hiatal hernia disability.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should schedule the veteran 
for an examination to determine the 
current nature and extent of his hiatal 
hernia to include gastroesophageal reflux 
disease, status post Nissen 
fundoplication.  The claims file should 
be reviewed by the examiner prior to the 
examination.  The examiner should 
specifically identify all manifestations 
of the veteran's service-connected 
disability.

2.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for hiatal hernia to include 
gastroesophageal reflux disease, status 
post Nissen fundoplication.  This should 
include consideration of all evidence of 
record, including any evidence added to 
the record since the November 2004 
supplemental statement of the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


